Exhibit 24 POWER OF ATTORNEY Each director and officer of Summit Financial Group, Inc. (the “Corporation”), whose signature appears below, hereby appoints H. Charles Maddy, III and Robert S. Tissue, or any of them, as his or her attorney-in-fact, to sign, in his or her name and behalf and in any and all capacities stated below, and to cause to be filed with the Securities and Exchange Commission, the Corporation’s Registration Statement on Form S-8 (the “Registration Statement”) for the purpose of registering under the Securities Act of 1933, as amended, up to 500,000 shares of the common stock of the Corporation (as such number of shares may be adjusted from time to time for stock dividends, stock splits, or similar transactions affecting the common stock of the Corporation generally) in connection with the Corporation’s 2014 Long-Term Incentive Plan, along with an indeterminate amount of plan interests thereunder, and likewise to sign and file any amendments, including post-effective amendments, to the Registration Statement, hereby granting to such attorneys, and to each of them, individually, full power and authority to do and perform in the name and on behalf of each of the undersigned, and in any and all such capacities, every act and thing whatsoever necessary to be done in and about the premises as fully as any of the undersigned could or might do in person, hereby granting to each such attorney-in-fact full power of substitution and revocation and hereby ratifying all that any such attorney-in-fact or his substitute may do by virtue hereof. IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney, in counterparts if necessary, effective as of September 25, 2014. DIRECTORS/OFFICERS: Signature Title By: /s/ H. Charles Maddy, III H. Charles Maddy, III President and Chief Executive Officer (Principal Executive Officer) and Director By: /s/ Robert S. Tissue Robert S. Tissue Senior Vice President and Chief Financial Officer (Principal Financial Officer) By: /s/ Oscar M. Bean Oscar M. Bean Chairman of the Board and Director By: Dewey F. Bensenhaver Director By: /s/ J. Scott Bridgeforth J. Scott Bridgeforth Director By: /s/ James M. Cookman James M. Cookman Director By: /s/ John W. Crites John W. Crites Director By: James P. Geary, II Director By: /s/ Georgette R. George Georgette R. George Director By: /s/ Thomas J. Hawse, III Thomas J. Hawse, III Director By: /s/ Phoebe Fisher Heishman Phoebe Fisher Heishman Director By: /s/ Gary L. Hinkle Gary L. Hinkle Director By: /s/ Jeffrey E. Hott Jeffrey E. Hott Director By: /s/ Gerald W. Huffman Gerald W. Huffman Director By: /s/ Duke A. McDaniel Duke A. McDaniel Director By: /s/ George W. Pace George W. Pace Director By: /s/ Charles Piccirillo Charles Piccirillo Director
